SHARPE, J.
Contrary to what is assumed by the first ground of the demurrer to the indictment, two or more offenses may Avell be charged in one indictment as having been committed by the same defendant where, as in this case, the offenses are of the same character. Code, § 4913; Wooster v. State, 55 Ala. 217; Johnson v. State, 29 Ala. 62; Cawley v. State, 37 Ala. 152.
The second ground of the demurrer is not well taken. Gerrish v. State, 53 Ala. 480; Crittenden v. State, ante, 145.
To the geenral rule which in a prosecution for one offense reiects evidence of another and distinct offense, an exception obtains where the offense charged and that proposed to be proved form parti of the same transac*157tion so that' the evidence offered will hear on the issues in the pending case. — Gassenheimer v. State, 52 Ala. 313; Ingram v. State, 39 Ala. 247; Miller v. State, 130 Ala. 1. This exceptional rule justifies the admission of the evidence tending to prove that while the cattle which were the subject of the alleged larceny were being carried away from the owners, a bull belonging to Reynolds was driven into and carried away with them.
The other evidence to which exceptions ivere reserved was relevant, some of it to identify the cattle referred to in other evidence as having been taken by defendant and some corroborating other testimony for the State. See Crittenden’s Case, supra.
For obvious reasons the charges refused to defendant were bad. No error appearing, the judgment will be affirmed.